NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



                 United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                      April 14, 2008


                                         Before
                            FRANK H. EASTERBROOK, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge



UNITED STATES OF AMERICA,                                  Appeal from the United
      Plaintiff-Appellee,                                  States District Court for the
                                                           Northern District of Illinois,
No. 07-2393                 v.                             Eastern Division.

DANIEL PACHECO-GONZALES,                                   No. 06 CR 43
     Defendant-Appellant.                                  Samuel Der-Yeghiayan, Judge.




                                          Order

       The United States concedes that Pacheco-Gonzales has preserved on appeal a
challenge to his conviction under 18 U.S.C. §924(c)(1), and that, in light of our opinion,
he did not use a firearm in connection with any violent felony or drug offense that
could be prosecuted in a court of the United States (as opposed to a state court).
The petition for rehearing is therefore granted, and Pacheco-Gonzales’s conviction
under §924(c)(1) is reversed. Because this means that all convictions of both defendants
have been reversed, there is no longer any occasion for a remand to the district court.